NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
               in the limited circumstances allowed under Rule 23(e)(1).

                                            2022 IL App (3d) 210199-U

                                   Order filed May 18, 2022
      ____________________________________________________________________________

                                                      IN THE

                                       APPELLATE COURT OF ILLINOIS

                                                THIRD DISTRICT

                                                        2022

      K.S. KRISHNAMOORTHI,                                )       Appeal from the Circuit Court
                                                          )       of the 10th Judicial Circuit,
                Plaintiff-Appellant,                      )       Peoria County, Illinois
                                                          )
                                                          )       Appeal No. 3-21-0199
                v.                                        )       Circuit No. 20-L-160
                                                          )
      JOSEPH CHEN,                                        )       Honorable
                                                          )       Michael D. Risinger,
                Defendant-Appellee.                       )       Judge, Presiding
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices Hauptman and Lytton concurred in the judgment.
      ____________________________________________________________________________


                                                    ORDER


¶1             Held: Trial court did not err when it dismissed plaintiff’s complaint for failure to state a
                     claim.

¶2             Plaintiff K.S. Krishnamoorthi brought a two-count complaint against defendant Joseph

     Chen, alleging intentional infliction of emotional distress and tortious interference with an

     expectancy. The trial court dismissed the case on Chen’s motion. Krishnamoorthi appealed. We

     affirm.
¶3                                          I. BACKGROUND

¶4          Plaintiff K.S. Krishnamoorthi and defendant Joseph Chen are both professors in the

     Department of Industrial and Manufacturing Engineering at Bradley University. Krishnamoorthi

     had taught in the department for more than 39 years, specializing in engineering statistics, and

     planned to retire in May 2020. He was then 79 years old and in poor health, suffering from diabetes,

     hypertension and a peptic ulcer. Chen was the department chair. In 2017, Krishnamoorthi ran

     against Chen for the chairperson position and authored a “manifesto” critical of Chen. In 2018,

     Krishnamoorthi informed the associate dean of the college that Chen had allowed an unqualified

     graduate student to enroll in one of Krishnamoorthi’s classes. In June 2018, Chen assigned

     Krishnamoorthi to teach a new graduate level course in facilities planning in the upcoming spring

     semester.

¶5          Krishnamoorthi attempted to decline the teaching assignment, claiming ill health and lack

     of expertise in the area of facilities planning. He asked Chen to reconsider but Chen declined to

     release Krishnamoorthi from the teaching duties. Krishnamoorthi then appealed to the dean of the

     engineering school, who denied the appeal because the department chair was responsible for

     teaching assignments. Krishnamoorthi asked the dean to reconsider, offering that one of his

     colleagues had agreed to switch teaching assignments with Krishnamoorthi. The dean denied the

     new request.

¶6          Krishnamoorthi began experiencing physical and emotional problems, including sleep

     disturbances, stomach pain related to his ulcer, elevated blood pressure and a preoccupation with

     his new assignment. His symptoms continued to worsen and he was hospitalized in October 2018

     for high blood pressure. He was further diagnosed with blood clots in his lungs, stress to his heart

     and an aortic aneurism. Krishnamoorthi informed both Chen and the dean of his medical status.


                                                      2
¶7            Also in October 2018, Krishnamoorthi filed a grievance with the faculty grievance

       committee, which recommended Chen withdraw the teaching assignment. He did not withdraw it

       and Krishnamoorthi took medical leave for the spring semester. He returned from leave with

       instructions from his doctor that his workload minimize stressors. Krishnamoorthi requested a full-

       time teaching load that did not include the facilities planning course. When Chen refused,

       Krishnamoorthi went on half-time medical leave but was still required to teach facilities planning.

       After the dean intervened, Chen excused Krishnamoorthi from teaching the course but would not

       assign him a course in his area of expertise.

¶8            Krishnamoorthi filed a two-count complaint, alleging intentional infliction of emotional

       distress and tortious interference with an employment expectancy. Chen moved to dismiss per

       section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2020)). The trial court

       granted the motion and dismissed the complaint with prejudice. Krishnamoorthi timely appealed.

¶9                                                II. ANALYSIS

¶ 10          Krishnamoorthi argues that the trial court improperly dismissed his complaint. He

       maintains he adequately pleaded extreme and outrageous conduct sufficient to sustain his claim

       for intentional infliction of emotional distress and that he sufficiently alleged tortious interference

       with his employment expectancy.

¶ 11          A section 2-615 motion to dismiss challenges the legal sufficiency of the complaint. Id. In

       the complaint, the plaintiff is not required to prove his case but must allege facts sufficient to

       sustain each element of the cause of action. Griffin v. Bruner, 341 Ill. App. 3d 321, 324 (2003). In

       deciding a 2-615 motion to dismiss, the court considers whether, taking all well-pleaded facts as

       true and construing them in a light most favorable to the plaintiff, the allegations are sufficient to

       state a cause of action on which relief may be granted. Doe-3 v. McLean County Unit District No.



                                                         3
       5 Board of Directors, 2012 IL 112479, ¶ 16. This court reviews the dismissal of a complaint

       de novo. Id. ¶ 15.

¶ 12           We first address the complaint’s intentional infliction of emotional distress count.

       Krishnamoorthi characterizes the circumstances at issue as more than a mere work dispute and

       contends that Chen’s behavior was outrageous, and his allegations were sufficient to sustain the

       intentional infliction of emotional distress count. He asserts that Chen held a position of power

       over him and the ability to damage his interests. Krishnamoorthi further questions whether Chen’s

       assignment of the facilities planning course was a legitimate business objective and whether Chen

       had a retaliatory motive in assigning the course. Finally, Krishnamoorthi claims that his age and

       ill health made him particularly vulnerable to emotional distress.

¶ 13           To state a cause of action for intentional infliction of emotional distress, the complaint must

       allege that (1) defendant’s conduct was extreme and outrageous; (2) defendant intended to cause

       severe emotional distress or knew there was a high probability his conduct would lead to severe

       emotional distress; and (3) defendant’s conduct did cause severe emotional distress. McGrath v.

       Fahey, 126 Ill. 2d 78, 86 (1988). Whether a defendant’s conduct is extreme and outrageous is

       judged objectively based on the particular facts and circumstances of the case. Id. at 90. Outrageous

       conduct involves more than “ ‘mere insults, indignities, threats, annoyances, petty oppressions, or

       other trivialities.’ ” Id. at 86 (quoting Restatement (Second) of Torts, § 46, comment d at 73

       (1965)). When the conduct arises in an employment context, the court looks at whether it involves

       an abuse of power or authority and whether the conduct furthers a legitimate business objective.

       Id. at 88.

¶ 14           Krishnamoorthi’s complaint alleges that Chen assigned him to teach a class outside of his

       area of expertise in retaliation for actions Krishnamoorthi took challenging Chen and that Chen



                                                         4
       refused to reconsider the decision despite knowing its adverse effect on Krishnamoorthi’s mental,

       emotional and physical well-being. The complaint states that Chen was aware Krishnamoorthi was

       nearly 80 years old and planning to retire but still assigned him to teach the facilities planning

       course. Krishnamoorthi alleged such conduct violated the university handbook in that it did not

       further the school’s objective to provide a quality education; that Chen persisted in maintaining

       the course assignment despite Krishnamoorthi’s stress resulting from the assignment; that

       Krishnamoorthi had a “life threatening medical condition” that would be aggravated by stress; and

       that Chen was aware of Krishnamoorthi’s health issues; and that Krishnamoorthi suffered severe

       physical and emotional distress as a result of Chen’s conduct.

¶ 15          These allegations are insufficient to sustain a cause of action for intentional infliction of

       emotional distress. Chen used his position of authority to further the legitimate objective of

       assigning courses to professors. When Krishnamoorthi challenged the assignment, Chen did not

       engage in coercive tactics or threaten Krishnamoorthi. There are no allegations of unprofessional

       conduct by Chen, only conduct that Krishnamoorthi disliked. Chen’s knowledge of

       Krishnamoorthi’s physical and emotional distress does not save Krishnamoorthi’s claim. While it

       is undisputed Krishnamoorthi suffered emotional distress, the allegations do not support that any

       action by Chen was outrageous such that it could have resulted in severe emotional distress. Public

       Finance Corp. v. Davis, 66 Ill. 2d 85, 94 (1976) (even when defendant is aware of plaintiff’s

       particular susceptibility, “major outrage *** is still essential to the tort”). Krishnamoorthi was 79

       years old when this saga began, in ill health, and facing retirement. We find the trial court properly

       dismissed the intentional infliction of emotional distress count for failure to state a claim.

¶ 16          We next address whether the trial court erred when it dismissed the tortious interference

       count. Krishnamoorthi maintains that he pleaded facts adequate to sustain his cause of action. He



                                                         5
       argues that Chen’s conduct forced him to work part time and deprived him of income. He asserts

       he reasonably expected to continue teaching courses in his area of expertise and Chen’s conduct

       interfered with his expectation.

¶ 17          To sustain a cause of action for tortious interference with an employment relationship, the

       plaintiff must establish (1) a reasonable expectation of continued employment; (2) defendant’s

       knowledge of the plaintiff’s expectancy; (3) defendant’s intentional and unjustified interference

       caused the employment to be terminated; and (4) damages. Harrison v. Addington, 2011 IL App

       (3d) 100810, ¶ 52.

¶ 18          As to the first element, Krishnamoorthi had a reasonable expectation of continued

       employment. He had been employed as a professor for nearly 40 years and reasonably anticipated

       that his tenure would continue, albeit it in light of his projected retirement. However, in the

       complaint, Krishnamoorthi alleged that he had a reasonable expectation that he would continue

       teaching courses “which he was qualified to teach and were consistent with his plan of professional

       development.” It was not a reasonable expectation that he would only be assigned coursework he

       enjoyed and wanted to teach.

¶ 19          The second element is Chen’s knowledge of Krishnamoorthi’s expectancy. The complaint

       does not allege that Chen knew Krishnamoorthi wanted to teach only specific courses in his

       particular field. It alleges only that Chen knew Krishnamoorthi was not qualified to teach the

       facilities planning course based on Krishnamoorthi’s own assessment of his abilities and

       preferences. As alleged in the complaint, Chen was responsible for faculty teaching assignments.

       He was not required to satisfy each professor’s preferences as to the assignments. The facilities

       management course Chen assigned Krishnamoorthi was within the college of engineering program

       with which Krishnamoorthi was affiliated. Krishnamoorthi had taught a course in facilities



                                                       6
       management, albeit 30 years prior. Chen’s assignment of the course to Krishnamoorthi did not

       alter his expectancy of employment. Krishnamoorthi maintained his professorship and voluntarily

       opted to reduce his workload.

¶ 20           Krishnamoorthi cannot satisfy the third element, that Chen interfered in such a manner as

       to cause Bradley to terminate Krishnamoorthi’s employment. Significantly, Krishnamoorthi was

       not terminated from his employment. Bradley did not reduce his workload or his work hours.

       Krishnamoorthi voluntarily took medical leave and requested a part-time course load. The

       complaint does not allege Chen’s conduct interfered with his employment with Bradley. Simmons

       v. Campion, 2013 IL App (3d) 120562, ¶ 32 (“A complaint must contain specific factual

       allegations to support a reasonable inference that a defendant’s conduct was unjustified”).

       Although the complaint alleges that Chen’s conduct caused Krishnamoorthi to seek a reduced

       workload, Krishnamoorthi fails to allege Chen caused a breach of his employment expectancy.

       Krishnamoorthi could have continued teaching full time but he would have had to teach the

       facilities planning course, which he refused to do.

¶ 21           Krishnamoorthi’s allegations also fail on the fourth element, damages. Although he

       voluntarily took medical leave and reduced his course load to part time, he retained his

       professorship and continued to teach classes. He remained employed by Bradley. There was no

       tortious interference in his employment relationship. We find this count was properly dismissed

       for failure to state a cause of action.

¶ 22                                             III. CONCLUSION

¶ 23           For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed.

¶ 24           Affirmed.




                                                        7